UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 5, 2013 GALECTIN THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada 001-31791 04-3562325 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4 NORCROSS, GA 30071 (Address of principal executive office) (zip code) Registrant’s telephone number, including area code:(678) 620-3186 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) SECTION 7 – REGULATION FD Item 7.01 Regulation FD Disclosure. OnMarch 5, 2013, Galectin TherapeuticsInc. (the “Company) issued a press release regarding its Phase 1 clinical trial to support a proposed indication of GR-MD-02 for treatment of non-alcoholic steatohepatitis (NASH, or fatty liver disease) with advanced fibrosis. The press release, which is being furnished and not filed, is attached hereto as Exhibit 99.1. The information in this report is being furnished pursuant to this Item7.01 and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, and it shall not be deemed incorporated by reference in any filing under the Securities Act of 1933 or under the Exchange Act, whether made before or after the date hereof, except as expressly set forth by specific reference in such filing to this report. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not applicable. (b) Pro Forma Financial Information. Not applicable. (c) Shell Company Transactions. Not applicable. (d) Exhibits. Exhibit Number Description Press Release dated March 5, 2013 - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Galectin Therapeutics Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Galectin Therapeutics Inc. Date: March 5, 2013 By: /s/Peter G. Traber, M.D. Peter G. Traber, M.D. President, Chief Executive Officer & Chief Medical Officer - 3 -
